COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
  Publicaciones E. Impresos Paso Del Norte                     No. 08-22-00044-CV
  S. De R.L. De C.V. and Publicaciones           §
  Paso del Norte, S.A. De C.V.,                                   Appeal from the
                                                 §
                          Appellants,                       County Court at Law No. 3
                                                 §
  v.                                                         of El Paso County, Texas
                                                 §
  Javier Corral Jurado,                                        (TC# 2020DCV0919)
                                                 §
                           Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until May 28, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. J. Morgan Broaddus, III, the Appellants’ attorney,

prepare the Appellants’ brief and forward the same to this Court on or before May 28, 2022.

       IT IS SO ORDERED this 2nd day of May, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.